Unpublished opinions are not binding precedent in this circuit. PER CURIAM: Eric Martin VanBuren appeals the district court’s orders denying his most recent attempts for a sentence reduction. We have reviewed the record and discern no reversible error. Accordingly, we deny VanBuren’s self-styled motion for leave to file a Rule (d) motion and affirm the district court’s orders. See United States v. VanBuren, No. 3:00-cr-00066-NKM-1 (W.D. Va. June 27, 2017 & July 6, 2017). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process. AFFIRMED